Citation Nr: 0303168	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  02-15 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to an effective date earlier 
than December 13, 1995, for a grant of service connection for 
lumbar spine disc disease.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from November 1972 to May 
1974.  The veteran's claim has been advanced on the Board's 
docket.


FINDINGS OF FACT

1.  In a July 2000 decision, the Board assigned an effective 
date of December 13, 1995, for a grant of service connection 
for lumbar spine disc disease.

2.  The veteran's current petition to reopen his claim was 
received in April 2000, thus subsequent to the 
December 13, 1995 effective date and the additional evidence 
received in support of the claim does not include any service 
department records.  

3.  Evidence submitted since the Board's July 2000 decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The Board's July 2000 decision which assigned an effective 
date of December 13, 1995, for a grant of service connection 
for lumbar spine disc disease is final.  38 U.S.C.A. § 7104 
(West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

At the outset, the Board observes that the VCAA appears to 
have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may proceed to evaluate the merits of that 
claim.  Nevertheless, the Board will review whether the VCAA 
has been complied with otherwise.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the decision.  The discussion in the 
RO's May 2001and the August 2002 the statement of the case 
which provided him 38 C.F.R. § 3.159, informed the veteran of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  He was 
informed of the duty to notify, the duty to assist, to obtain 
records, and examinations or opinions.  The RO explained the 
veteran's obligations versus VA's obligations regarding his 
claim.  Thus, the veteran has been provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim and notice of how his claim was still 
deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, the veteran's claims file is 
complete.  The veteran has not indicated that there is any 
missing document, medical or otherwise, which would establish 
an earlier effective date.  The record also does not indicate 
that any such document exists.  As such, the Board finds that 
the record contains sufficient evidence to make a decision on 
the claim.  VA has fulfilled its duty to assist.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

A review of the record shows that in May 1984, the veteran 
applied for service connection for residuals of a back 
injury.  In August 1984, the San Francisco RO denied service 
connection for lumbosacral strain and for lumbar disc 
disease.  The veteran appealed this determination.  In 
January 1986, the Board denied service connection.  This 
decision is final.

In a letter received on December 13, 1995, the veteran sought 
to reopen his service connection claim.  In March 1998, after 
the veteran submitted further additional evidence, the RO 
granted service connection for degenerative disc disease of 
the lumbar spine, effective March 14, 1997.  The veteran 
appealed the assigned effective date to the Board.  

In a July 2000 decision, the Board determined that the 
veteran's March 1997 letter represented a request for an 
extension of time to submit his substantive appeal and that 
it was not a withdrawal of his appeal.  The Board further 
determined that subsequent August 1997 correspondence 
constituted a timely substantive appeal to the January 1997 
RO decision.  

That being noted, the Board concluded that the RO's February 
1997 decision reopening the Board's January 1986 decision, 
but denying service connection was not final because the 
veteran timely perfected an appeal.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  The Board determined that since 
the veteran's December 13, 1995 claim was in active appellate 
status at the time of the March 1998 grant of service 
connection, he was entitled to an effective date for service 
connection consistent with the date of reopened claim per 38 
C.F.R. § 3.400(q)(1)(ii).  However, the Board further 
concluded that the record afforded no basis, however, for 
assignment of an effective date prior to December 13, 1995 as 
the effective date for service connection based on new and 
material evidence was limited by statute and regulation to 
the date his ultimately successful application to reopen the 
claim was received by the RO per 38 C.F.R. § 3.400(q).

In July 2000, the RO effectuated the Board's decision.  

In April 2001, the veteran submitted a statement in which he 
indicated that he was seeking entitlement to an effective 
date earlier than December 13, 1995, for a grant of service 
connection for lumbar spine disc disease.  In support of his 
claim, he submitted a letter from Ronald Mow, M.D., dated in 
February 1998.  He asserted that this letter fell within the 
purview of 38 C.F.R. § 3.400(q)(2) and Spencer v. Brown, 4 
Vet. App. 283, 293 (1993) as it was a service department 
record.  

In May 2001, the RO determined that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
an effective date for a grant of service connection for 
lumbar spine disc disease.  

Other evidence was also added to the record.  This evidence 
consists of a periodical article regarding a black bear, drug 
store receipts dated in 2000, a written medication 
prescription dated in 2000, a magnetic resonance imaging 
report dated in 2002, a December 2002 letter from a VA pain 
clinic, lay evidence from the veteran's friend and his 
daughter which indicated that the veteran injured his back 
during active duty and still suffers from residuals of that 
injury, and videotapes.  

The Board's July 2000 decision is.  38 U.S.C.A. § 7104.  When 
the RO or the Board has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104.

As noted by the Board in the July 2000 decision, the 
assignment of an effective date based on new and material 
evidence is limited by statute and regulation to the date the 
application to reopen the claim was received by the RO per 38 
C.F.R. § 3.400(q)(1)(ii).  In this case, the veteran's 
current application to reopen the claim was received in April 
2001.  He has been assigned an effective date which predates 
April 2001.  Generally, the effective date based on a claim 
to reopen is no earlier than the date of receipt of such 
claim.  In this case, his effective date is in 1995.  A claim 
to reopen in the year 2001 is after the 1995 date.  
Therefore, even if there were new and material evidence, such 
would not dictate an earlier effective date.  We again note 
that the year 1995 predates his most recent claim.  

The decision of the Board in July 2000 is final.  The purpose 
of the rule of finality is to preclude repetitive and belated 
readjudication of veterans' benefits claims.  There are some 
exceptions, clear and unmistakable error and where new and 
material evidence consists of service department records 
which had been lost or mislaid at the time of disposition of 
the original claim, well-established VA policy directs an 
award of benefits based upon the date of the original claim.  
38 C.F.R. § 3.400(q)(2); Spencer v. Brown, 4 Vet. App. 283, 
293 (1993), citing VA G.C. Digested Opinion, July 17, 1984, 
(supplemental service department records correcting prior 
erroneous reports support awarding benefits retroactive to 
the veteran's original claim).

The veteran currently asserts that the assigned effective 
date should be earlier than December 13, 1995.  He 
essentially maintains that by submitted a service department 
record, his claim for an earlier effective date should be 
reopened and the assigned effective date for service 
connection should be the date of his original claim of 
service connection.  

Although the Board is mindful of the aforementioned VA 
policy, the veteran's arguments are flawed.  He has not 
submitted any service department records.  The report of Dr. 
Mow is not a service department record.  It is a private 
medical record.  Moreover, it was of record at the time of 
the last Board decision in July 2000.  

Turning to the other evidence, the Board finds that none of 
this evidence includes a service department record or 
provides any basis for the assignment of an earlier effective 
date.  

The periodical article regarding a black bear is not a 
service department.  The drug store receipts dated in 2000 
are not service department.  The written medication 
prescription dated in 2000 is not a service department 
record.  The magnetic resonance imaging report dated in 2002 
is not a service department record.  The December 2002 letter 
from a VA pain clinic is not a service department record.  
The lay evidence does not include a service department record 
and addresses the etiology of the veteran's back disorder and 
the fact that he has current back problems, the evidence does 
not provide any basis under which an earlier effective date 
would be awarded.  The veteran's videotapes are not service 
department records. 

Accordingly, the Board finds that the additional evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
This evidence does not include any missing service department 
records and the additional evidence does not provide any 
basis under which an earlier effective date could be awarded.  
The veteran has already been awarded an effective date of 
December 1995, this date precedes the date of his current 
petition to reopen.  Thus, he cannot be assigned an earlier 
effective date pursuant to pertinent law and regulation.  

The veteran may be under the impression that because service 
connection was eventually granted, the effective date should 
relate to his original claim.  That belief is mistaken.  The 
statutory framework simply does not allow for the Board to 
reach back to the date of the original claim as a possible 
effective date for an award of benefits that is predicated 
upon a reopened claim.  The rule of finality regarding an 
original claim implies that the date of that claim is not to 
be a factor in determining an effective date if the claim is 
later reopened.  Accordingly, the Board concludes the claim 
of entitlement to an effective date earlier than December 13, 
1995, for a grant of service connection for lumbar spine disc 
disease is not reopened.


ORDER

The application to reopen a claim of entitlement to an 
effective date earlier than December 13, 1995, for a grant of 
service connection for lumbar spine disc disease is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

